Citation Nr: 0521013	
Decision Date: 08/03/05    Archive Date: 08/17/05

DOCKET NO.  03-26 075	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Philippines




THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.




ATTORNEY FOR THE BOARD

J. Johnston, Counsel




INTRODUCTION

The veteran had active duty with the Philippine Commonwealth 
Army from November 1941 to January 1943, and from April 1945 
to February 1946.  He was a prisoner of war (POW) of the 
Japanese government from May 1942 to January 1943.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a March 2003 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Manila, the Republic of the Philippines.  In 
June 2004, the Board remanded this case for additional VCAA 
compliance and for initial consideration of evidence 
submitted but not previously considered by the RO.  All 
actions required on remand have been completed.  The case is 
now ready for appellate review.  


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and equitable 
disposition of the appeal has been requested or obtained.

2.  The veteran had no service-connected disabilities during 
his lifetime.

3.  The veteran died in May 1989, at age 71, from pulmonary 
tuberculosis (PTB), and peritonitis, with an antecedent cause 
of intestinal obstruction, and with another significant 
condition contributing to death of ascites.

4.  PTB, peritonitis, intestinal obstruction, and ascites 
were not incurred during or for decades after service, none 
of these diseases causing or contributing the veteran's death 
may be presumptively related to the veteran's POW status, and 
no medical or other competent evidence shows that the 
veteran's death in 1989 was caused by or contributed or 
causally related to any disease or injury incurred or 
aggravated during the veteran's active military service.


CONCLUSION OF LAW

Service-connected disability did not cause or contribute 
substantially or materially to cause the veteran's death.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1310, 5100, 5102, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.312 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Law and Regulation:  VCAA and regulations implementing this 
liberalizing legislation are applicable to the appellant's 
claim.  VCAA requires VA to notify claimants of the evidence 
necessary to substantiate claims, and to make reasonable 
efforts to assist claimants in obtaining such evidence.

A review of the claims folder reveals that the appellant was 
provided formal VCAA notice in October 2002, prior to the 
initial adverse rating decision issued in this appeal.  The 
appellant was subsequently again provided formal VCAA notice 
in September 2003 and September 2004.  These notifications 
informed the appellant of the evidence necessary to 
substantiate her claim which was principally evidence 
demonstrating that the veteran incurred the diseases 
resulting in his death during or soon after service.  These 
notifications also informed the appellant of the evidence it 
was necessary that she submit, the evidence VA would collect 
on her behalf, and that she should submit any material 
evidence in her possession.  During the pendency of this 
appeal, the appellant has reported that there is no 
additional medical evidence to substantiate her claim.  The 
veteran's service records were collected for review as were 
the records surrounding treatment at and before the time of 
his death.  All known and available evidence has been 
collected for review and the evidence on file does not 
indicate nor does the appellant argue that there remains any 
additional evidence which is uncollected for review.  The 
Board finds that VCAA has been satisfied in this case.  
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

The Board considered referring this case for the production 
of a medical opinion consistent with VCAA at 38 U.S.C.A. 
§ 5103A(d)(2), but in the complete absence of any competent 
evidence of any kind indicating that the veteran incurred any 
of his death-causing diseases at any time during or for 
decades after service, referral for such an opinion is not 
warranted and such opinion by its very nature would be 
entirely speculative in nature.  

Service connection may be established for disability 
resulting from disease or injury suffered in line of duty.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection 
may also be granted for certain specified diseases, including 
PTB, which is shown to have become manifest to a compensable 
degree within three years from the date of service 
separation.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.  There is also a list of diseases which may 
presumptively be related to a veteran's former status as a 
POW.  38 C.F.R. § 3.309(c).  Service connection may be 
granted for any disease diagnosed after discharge, when all 
of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify a disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings.  Continuity of symptomatology is 
required where the condition noted during service is not 
shown to be chronic, or when a diagnosis of chronicity may be 
legitimately questioned.  When chronicity in service is not 
adequately supported, a showing of continuity after discharge 
is required to support the claim.  38 C.F.R. § 3.303(b).  

To establish service connection for the cause of death, the 
evidence must show that disability incurred or aggravated or 
otherwise related to service either caused or contributed 
substantially or materially to cause death.  For a service-
connected disability to be the cause of death, it must singly 
or with some other condition, be the immediate or underlying 
cause of death, or it must be etiologically related.  For a 
service-connected disability to constitute a contributory 
cause, it is not sufficient to show that it casually shared 
in producing death, but rather it must be shown that there 
was a causal connection.  38 U.S.C.A. § 1310; 38 C.F.R. 
§ 3.312.

In determining whether service connection is warranted for a 
disability or death, VA is responsible for determining 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  38 U.S.C.A. § 5107(b).

Analysis:  During the veteran's lifetime, he presented no 
claim for service connection for any disease or injury 
incurred or aggravated in line of active military duty.  The 
veteran was not service connected for any disease or injury 
related to military service during his lifetime.  

The available records, both administrative and medical, from 
the time of the veteran's service during World War II only 
indicate that he had malaria in 1942.  Following service, 
there is no competent clinical evidence of any diseases or 
injuries at any time for a period of some 40 years following 
the veteran's separation from active military service.  

Private hospital records from May 1989 indicate that the 
veteran had "minimal active" PTB.  He also was shown on 
X-ray to have inflammatory bowel disease with a probable 
obstructive process in the colon.  He was also noted to have 
ascites.  These records indicate that the veteran was first 
ever admitted to this hospital two years previously in May 
1987.  The veteran was noted to have had masses on his neck 
area for which he was offered surgical treatment, which he 
refused.  Under past medical history it was also noted that 
there had been no previous hospitalizations or surgeries.  
There was no diabetes and no hypertension.  On May 11, 1989, 
the veteran died, and the final diagnoses were PTB, 
peritonitis, intestinal obstruction, and ascites.

In support of her claim, the veteran submitted her own and 
two additional affidavits from lay person neighbors 
indicating that in their observation, the veteran had been 
sickly ever since he was separated from military service.  It 
was the appellant's opinion that all of the veteran's death-
causing disabilities had been incurred during service and 
that the veteran's death was a result of military service.  

A preponderance of the evidence on file is against the 
appellant's claim.  The veteran is shown by objective medical 
evidence to have expired in May 1989, well over 40 years 
after he was separated from military service, from PTB, 
peritonitis, intestinal obstruction and ascites.  The 
earliest record that the veteran sought or required any 
medical treatment of any kind for any of the conditions 
leading to his death was two years earlier in 1987, which was 
still over 40 years after the veteran was separated from 
service.  The veteran was not service connected for any 
disease or injury attributable to military service during his 
lifetime.  None of the four listed conditions causing the 
veteran's death are considered to be presumptively related to 
the veteran's documented status as a former POW.  The only 
disease or injury noted in the objective records from the 
time of the veteran's active military service was malaria 
during 1942.  There is a complete absence of any competent 
evidence showing that malaria was chronic during service 
itself following 1942 or at any time during the remainder of 
the veteran's lifetime.  There is also an absence of evidence 
which shows that the veteran's death in 1989 was in any way 
attributable to an episode of malaria the veteran had 
47 years prior to his death in 1942.

Although the appellant and her co-affiants are certainly 
competent to provide a description of any signs or symptoms 
exhibited by the veteran during his lifetime, neither the 
appellant nor her other lay-affiants are shown to have the 
requisite medical expertise to provide a competent clinical 
opinion that the veteran incurred such diseases as PTB, 
peritonitis, abdominal obstruction or ascites during service 
and that these conditions existed in a chronic form for over 
40 years after service until they resulted in his death in 
1989.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 
(1992).  

The veteran is not shown to have incurred any chronic disease 
or injury at any time during his active military service.  He 
lived for well over 40 years after he was separated from 
service.  He is first shown to have had medical problems two 
years before his death in 1989.  There is a complete absence 
of any competent medical evidence which in any way shows or 
suggests that the veteran's death in 1989 was attributable to 
any incident, injury or disease of active military service 
decades earlier.  


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.



	                        
____________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


